DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM WARNING – Duplicate Claims
Applicant is advised that should claim 4 be found allowable, claim 5 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. Applicant is further advised that should claim 9 be found allowable, claim 10 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112

3. 	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4. 	Claims 1, 18, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112
(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  
	Examiner will interpret “the batched data ingestion jobs” as “jobs for ingestion of raw data”
	Dependent claims 2 – 17 suffer from the same defect.

Claim 3 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112
(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims disclose “the same type.” There is no antecedent basis for “the same type.” Applicant’s attention is drawn to this.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112
(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims disclose “the source.” There is no antecedent basis for “the source.” Applicant’s attention is drawn to this.
	Examiner will interpret “the source” as “source system”

Claim 17 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112
(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims disclose “the batched Sqoop jobs.” There is no antecedent basis for “the batched Sqoop jobs.” Applicant’s attention is drawn to this.


Claim Rejections - 35 U.S.C. §101
5. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
35 U.S.C. 101 enumerates four categories of subject matter that Congress
deemed to be appropriate subject matter for a patent: processes, machines,
manufactures and compositions of matter. As explained by the courts, these "four
categories together describe the exclusive reach of patentable subject matter. If a claim
covers material not found in any of the four statutory categories, that claim falls outside
the plainly expressed scope of§ 101 even if the subject matter is otherwise new and
useful." In re Nuijten, 500 F.3d 1346,1354, 84 USPQ2d 1495,1500 (Fed. Cir. 2007)
A non-limiting example of a claim not directed towards any of the statutory
categories include products that do not have a physical or tangible form, such as
information (often referred to as "data per se") or a computer program per se (often
referred to as "software per se") when claimed as a product without any structural
recitations, or computer program per se (often referred to as "signal per se") when claimed as a medium without precluding a transitory medium.
Claim 21 does
not fall within at least one of the four categories of patent eligible subject matter recited
in 35 U.S.C. 101 (process, machine, manufacture or composition of matter) e.g., claim 21
is directed towards a signal per se since it does not preclude a transitory medium.
Therefore claim 21 is directed to a non-statutory subject matter

	Claim Rejection – 35 U.S.C. 102

6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7. 	In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would
be the same under either status.

	Claims 1 – 13 and 17 - 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Przada et al. (United States Patent  Publication Number 20200026710 ),  hereinafter Przada .
	Regarding claim 1 Przada teaches   a computer-implemented method (methods [0110]) of coordinating data ingestion (data ingestion process [0171])  and workflow (workflow processes [0407]) comprising: obtaining, at a processor, (processor [0112]) a plurality of data ingestion jobs; (ELT jobs [0275]) see also consumptions workloads [0310] identifying, based on a stored batching factor, (constraint [0115] such as “stored batching factor” as seen in network bandwidth” [0115], throughput requirements [0293]   a subset  (File Ingestion 1. Batch File  “Upload” to HDFS [0347], 2. Batch File Loading via SQL-based ELT [0348] and 3. Batch File Loading via Hadoop APIs (Spark etc.) [0349]) of the plurality of data ingestion jobs (ELT jobs [0275]) see also consumptions workloads [0310] to be grouped together; (Ingestion [0347], Consumption [0354] and Event Generation [0359]) performing batch processing (batch process [0417]) of the subset  (File Ingestion 1. Batch File  “Upload” to HDFS [0347], 2. Batch File Loading via SQL-based ELT [0348] and 3. Batch File Loading via Hadoop APIs (Spark etc.) [0349]) of data ingestion jobs (ELT jobs [0275]) together in a single shell action; (generate the schema for ingestion [0342]) and initiating creation of a workflow schedule (the information delivery platform is configured to order the ingestion of raw data sequentially, for example, according to the time each respective see also paragraph [0289] scheduler such as “workflow schedule”  based on the single shell action (generate the schema for ingestion [0342]) comprising the batched data ingestion jobs ( jobs for ingestion of raw data [0171])
	Claims 18, 19 and 20 correspond to claim 1 and are rejected accordingly

	Regarding claim 2 Przada teaches the computer-implemented method of claim 1.
	Przada further teaches  wherein the plurality of data ingestion jobs (ELT jobs [0275]) see also consumptions workloads [0310] comprises a plurality of Sqoop (Structured Query Language to Hadoop) jobs (consumption workloads are shifted to Hadoop  in which data from Netezza can be transferred to Hadoop using Sqoop [0309])

	Regarding claim 3 Przada teaches the computer-implemented method of claim 2.
	Przada further teaches  wherein the plurality of Sqoop jobs (consumption workloads are shifted to Hadoop  in which data from Netezza can be transferred to Hadoop using Sqoop [0309]) are associated with a plurality of data sources (variety of
data sources [0132]) of the same type (Fig. 53, traditional sources [0084])
	Regarding claim 4 Przada teaches the computer-implemented method of claim 2.
	Przada further teaches  wherein the plurality of Sqoop jobs (consumption workloads are shifted to Hadoop  in which data from Netezza can be transferred to Hadoop using Sqoop [0309]) are associated with a plurality of data sources, (variety of
data sources [0132]) the plurality of data sources (variety of data sources [0132]) having a first data source type (Fig. 53, traditional sources [0084]) and a second data source type (Fig. 53, non-traditional sources [0084])

	Regarding claim 5 Przada teaches the computer-implemented method of claim 2.
	Przada further teaches  wherein the plurality of Sqoop jobs (consumption workloads are shifted to Hadoop  in which data from Netezza can be transferred to Hadoop using Sqoop [0309]) are associated with a plurality of data sources, (variety of
 the plurality of data sources  (variety of data sources [0132]) having a plurality of data source types. (Fig. 53, traditional and non-traditional sources [0084])

	Regarding claim 6 Przada teaches the computer-implemented method of claim 2.
	Przada further teaches  wherein the plurality of Sqoop jobs  (consumption workloads are shifted to Hadoop  in which data from Netezza can be transferred to Hadoop using Sqoop [0309]) are obtained based on property data (IDP Landing Zone (hosted on HDFS) [0205]) such as “property data” 

	Regarding claim 7 Przada teaches the computer-implemented method of claim 6.
	Przada further teaches  wherein the property data (IDP Landing Zone (hosted on HDFS) [0205]) such as “property data” is provided in a property file (ODBC driver or webHDFS [0333])

	Regarding claim 8 Przada teaches the computer-implemented method of claim 6.
	Przada further teaches  wherein the stored batching factor (constraint [0115] such as “stored batching factor” as seen in network bandwidth” [0115], throughput requirements [0293]   is provided in the property data (IDP Landing Zone (hosted on HDFS) [0205]) such as “property data”

	Regarding claim 9 Przada teaches the computer-implemented method of claim 8.
	Przada further teaches  wherein the stored batching factor (constraint [0115] such as “stored batching factor” as seen in network bandwidth” [0115], throughput requirements [0293]    is determined based on one or more of: available resources; available bandwidth; (network bandwidth” [0115], or another constraint (throughput requirements [0293])     on the source (source systems [0275])

	Regarding claim 10 Przada teaches the computer-implemented method of claim 8.
	Przada further teaches  wherein the stored batching factor(constraint [0115] such as “stored batching factor” as seen in network bandwidth” [0115], throughput requirements [0293]     is obtained based on one or more of: available resources; available bandwidth; (network bandwidth [0115], or another constraint (throughput requirements [0293])    on the source (source systems [0275])
	Regarding claim 11 Przada teaches the computer-implemented method of claim 1.
	Przada further teaches  wherein obtaining (processing [0275]) such as “obtaining” the plurality of data ingestion jobs (ELT jobs [0275]) see also consumptions workloads [0310] comprises generating code (a "Lift and Shift" approach for migrating from Netezza to Hadoop may use automated SQL-script conversion tools to convert ELT scripts from Netezza-SQL to Hadoop-specific SQL syntax (HiveQL, etc.), and uses standard Hadoop components (Oozie, Hive, etc.) to provide the "ecosystem" within which the ELT jobs are run [0276]) associated with the data ingestion jobs, (ELT jobs [0275]) see also consumptions workloads [0310] wherein the generated code (ELT scripts  [0275]) enables obtaining (processing [0275]) such as “obtaining” and running (executing [0414]) such as “running” the data ingestion jobs (ELT jobs [0275]) see also consumptions workloads [0310]

	Regarding claim 12 Przada teaches the computer-implemented method of claim 1.
	Przada further teaches  wherein obtaining (processing [0275]) such as “obtaining” the plurality of data ingestion jobs (ELT jobs [0275]) see also consumptions workloads [0310] comprises generating data ingestion job code (a "Lift and Shift" approach for migrating from Netezza to Hadoop may use automated SQL-script conversion tools to convert ELT scripts from Netezza-SQL to Hadoop-specific SQL syntax (HiveQL, etc.), and uses standard Hadoop components (Oozie, Hive, etc.) to provide the "ecosystem" within which the ELT jobs are run [0276]) that comprises the data ingestion jobs (ELT jobs [0275]) see also consumptions workloads [0310]

Regarding claim 16 Przada teaches the computer-implemented method of claim 1.
	Przada further teaches  wherein initiating creation of the workflow schedule (the information delivery platform is configured to order the ingestion of raw data sequentially, for example, according to the time each respective source system transmits or indicates transmission of raw data, according to the time raw data from one or more source systems arrives at certain defined intermediary servers, or according to other differences in the raw data or data ingestion process of different raw data, batches of raw data [0171]) see also paragraph [0289] scheduler such as “workflow schedule”  comprises creating the workflow (workflow [0277]) based on the single shell action (generate the schema for ingestion [0342]) comprising the batched data ingestion jobs (jobs for ingestion of raw data [0171])

	Regarding claim 13 Przada teaches the computer-implemented method of claim 1,
	Przada further teaches  wherein performing batch processing (batch process [0417]) of the subset  (File Ingestion 1. Batch File  “Upload” to HDFS [0347], 2. Batch File Loading via SQL-based ELT [0348] and 3. Batch File Loading via Hadoop APIs (Spark etc.) [0349]) of data ingestion jobs (ELT jobs [0275]) together in the single shell action (generate the schema for ingestion [0342])comprises ingesting a plurality of source tables (ability to pull in data from ad hoc (non-IDP) data sources as well as IDP [0243]) in a single workflow (BPM workflow [0243])
	Regarding claim 17 Przada teaches the computer-implemented method of claim 2.
	Przada further teaches  wherein initiating creation of the workflow schedule (the information delivery platform is configured to order the ingestion of raw data sequentially, for example, according to the time each respective source system transmits or indicates transmission of raw data, according to the time raw data from one or more source systems arrives at certain defined intermediary servers, or according to other differences in the raw data or data ingestion process of different raw data, batches of raw data [0171]) see also paragraph [0289] scheduler such as “workflow schedule”  comprises creating an Oozie workflow (Oozie workflow (used to orchestrate Hadoop based jobs)) [0277]) based on the single shell action (generate the schema for ingestion [0342]) comprising the batched Sqoop jobs  (the use of Apache 


Claim Rejections – 35 U.S.C. §103

8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claims  14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Przada et al. (United States Patent  Publication Number 20200026710 ),  hereinafter Przada, in view of Zhang et al., (United States Patent Publication Number 20200379960) hereinafter Zhang.
	Regarding claim 14 Prvada teaches  the computer-implemented method of claim 1.
	Prvada further teaches  wherein performing batch processing (batch process [0417]) of the subset (File Ingestion 1. Batch File  “Upload” to HDFS [0347], 2. Batch File Loading via SQL-based ELT [0348] and 3. Batch File Loading via Hadoop APIs (Spark etc.) [0349]) of data ingestion jobs (ELT jobs [0275]) together in the single shell action (generate the schema for ingestion [0342]) 
	Prvada does not fully disclose comprises capturing a schema for an ingestion source table such that the workflow is unaffected by source table schema changes.
Zhang teaches comprises capturing a schema (Fig. 4, (410) generating a schema object [0056]) for an ingestion source table (JavaScript Object Notation (JSON) file [0058]) such as “ingestion source table” such that the workflow (workflow process [0056]) is unaffected by source table schema changes (schema objects includes content behavior data associated with a plurality of content. In one or more embodiments, the
schema object is associated with a workflow to be implemented in connection with an existing application developed independent from the schema system [0058])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Prvada to incorporate the teachings of Zhang whereby capturing a schema for an ingestion source table such 
system, the systems described herein significantly enhance scaling capabilities of the content ingestion system with respect to attributes of different data types. Zhang [0012].

	Regarding claim 15 Przada teaches the computer-implemented method of claim 1.
	Przada further teaches  wherein performing batch processing (batch process [0417]) of the subset (File Ingestion 1. Batch File  “Upload” to HDFS [0347], 2. Batch File Loading via SQL-based ELT [0348] and 3. Batch File Loading via Hadoop APIs (Spark etc.) [0349]) of data ingestion jobs (ELT jobs [0275]) together in the single shell action (generate the schema for ingestion [0342]) 
	Przada does not fully disclose comprises capturing a schema for a table each time on ingestion and updating the schema in the workflow each time the workflow is running
	Zhang teaches comprises capturing a schema (Fig. 4, (410) generating a schema object [0056]) for a table (JavaScript Object Notation (JSON) file [0058]) such as “table” each time on ingestion (ingestion lifecyle [0036])  and updating the schema (a developer may update the behavior data for a corresponding schema object for a in the workflow (content ingestion workflow [0031]) each time the workflow is running (The workflow engine 114 may similarly include one or more parsers ( e.g., a parser for each of a plurality of workflow processors) to similarly interpret workflow behavior information to perform various actions as well as invoke processing services 118 in order to process or otherwise ingest different data types. [0025])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Prvada to incorporate the teachings of Zhang comprises capturing a schema for a table each time on ingestion and updating the schema in the workflow each time the workflow is running. By dong so the schema object may also include workflow behavior data indicating one or more services for processing the schema object Zhang [0010]

					EXAMINER’S AMENDMENT

10.	An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

	Authorization for this Examiner’s Amendment was given in an interview with Applicant’s Representative, Curtis Behmann (Reg. No. 52,523) on March 11th 2022.

	The application has been amended as follows:

IN THE CLAIMS 


(Currently Amended)      Claim [21] 19 A computer-readable medium storing instructions that, when executed, cause performance of a computer-implemented method of coordinating data ingestion and workflow comprising: obtaining, at a processor, a plurality of data ingestion jobs; identifying, based on a stored batching factor, a subset of the plurality of data ingestion jobs to be grouped together; performing batch processing of the subset of data ingestion jobs together in a single shell action; and initiating creation of a workflow schedule based on the single shell action comprising the batched data ingestion jobs.

(Currently Amended)      Claim [22] 20 An apparatus for managing coordination of data ingestion and workflow, the apparatus comprising: a data ingestion job receiver configured to obtain, at a processor, a plurality of data ingestion jobs; a batch identifier 


Examiner's Request
11. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner



Conclusion

12. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
	Dageville et al., (United States Patent Number 20200125558) teaches a method for batch data ingestion into a database, paragraph [0023]
	Dasgupta et al., (United States Patent Publication Number 20090241117) teaches orchestration and scheduling for a batch of workflows, Figs. 2 - 6 and paragraphs [0028], [0030], [0034].
Kamboj et al, (United States Patent Number 10338958) teaches batch processing workflows of different customers in such embodiments, without necessarily making the customers aware of exactly how the resources are being shared Column 4 ln 20 – 23
Kunti et al., (United States Patent Publication Number 20120215583) teaches managing realtime batch workflows Figs. 3 and 4.
Islam et al., “ Oozie: Towards a Scalable Workflow Management System
for Hadoop” teaches vertical and horizontal scalability of Oozie in Hadoop service in sections 3.2.1, 3.2.2
	Pippal et al., “Data Transfer From MySQL To Hadoop: Implementers’ Perspective” teaches traditional and MapReduce batching in section 2.2

examiner should be directed to Kweku Halm whose telephone number is (469) 295-
9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).
/KWEKU WILLIAM HALM/
 Examiner, Art Unit 2166